DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 12 March 2021 has been entered in full.  Claims 1-3, 6, 7, 9-11, and 16 are canceled.  Claims 4, 5, 8, 12-15, and 17 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2021 was filed on the mailing date of the RCE on 12 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 8, 12-15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seehra et al. (US 2010/0068215 A1; published 18 March 2010) in view of Lee et al. (US 2002/0150577 A1; published 17 October 2002) and Ginzburg et al. (2001, Blood 118(16):4321-4330) for reasons of record.  The rejection is repeated below for convenience.
Seehra et al. teach a method of treating anemia, including anemias associated with thalassemias, in a patient, wherein the method comprises administering an antagonist of GDF11. Seehra et al. teach that the method lowers GDF11 activity and/or protein levels, and stimulates erythropoiesis. See [0003], [0008], [0051], [0128].
Seehra et al. do not explicitly teach a method for increasing orthochromatic erythroblast (Ery-C) levels. However, Seehra et al. clearly teach administration of a GDF11 antagonist to a patient in need of effective erythropoiesis (see [0003], [0008], Example 6), and thus maturation of erythrocyte precursor cells to Ery-C cells, as well as decrease of precursor cells such as late basophilic and polychromatic erythroblasts, would have happened as a necessary, inherent part of the method. Similarly, Seehra et al. do not teach that the patients have elevated GDF11 levels in bone marrow, spleen, liver, serum, or plasma. However, anemic patients inherently have such altered GDF11 levels. MPEP § 2112 states, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (Affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Seehra et al. do not teach the method wherein the antagonist of GDF11 is an anti-GDF11 antibody at a dose effective to increase Ery-C levels in a patient. However, therapeutically effective anti-GDF11 antibodies were well-known in the art at the time of the invention. For example, Lee et al. teach anti-GDF11 antibodies that are suitable for therapeutic administration. Such would lower expression, activity, and/or protein levels of GDF-11. See [0014], [0056]-[0064], [0077]-[0098].
Seehra et al. also do not expressly teach that GDF11 levels are elevated in anemic patients, or that GDF11 levels should be monitored or determined during the treatment process. However, since Seehra et al. teach that administration of a GDF11 antagonist is beneficial, one of ordinary skill in the art would reasonably have inferred that GDF11 levels were elevated and thus could have been monitored 
The monoclonal antibodies of the invention can be used in vitro and in vivo to monitor the course of amelioration of a GDF-11-associated disease in a subject. Thus, for example, by measuring the increase or decrease in the number of cells expressing antigen comprising a polypeptide of the invention or changes in the concentration of such antigen present in various body fluids, it would be possible to determine whether a particular therapeutic regimen aimed at ameliorating the GDF-11-associated disease is effective. The term "ameliorate" denotes a lessening of the detrimental effect of the GDF-11-associated disease in the subject receiving therapy.

Finally, while Seehra et al. explicitly teach treatment of thalassemias associated with anemia (paragraph [0128]), they do not explicitly teach treatment of beta thalassemias such as beta thalassemia intermedia. However, Ginzburg et al. teach that beta-thalassemias including beta thalassemia intermedia is characterized by anemia and is associated with ineffective erythropoiesis (abstract; pp. 4321 -4322; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of treating anemia, ineffective erythropoiesis, or thalassemias in a patient by administering a GDF11 antagonist as taught by Seehra et al., by using an anti-GDF11 antibody as the antagonist and further to affect erythrocyte precursor cell populations and monitor GDF11 levels for the purposes of dosage adjustment as suggested by Lee et al., and further to treat patients diagnosed with beta thalassemia intermedia as discussed by Ginzburg et al., with a reasonable expectation of success. The motivation to do so is provided by Lee et al., who list the GDF11 antagonist of Seehra et al. and other GDF11 antagonists such as anti-GDF11 antibodies as equivalents, and who further point out the benefits of monitoring GDF11 levels in response to treatment for the purposes of optimizing dosing. Further motivation is provided by Ginzburg et al., who discuss the desirability of improving erythropoiesis in patients diagnosed with beta thalassemia intermedia.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127S.Ct. 1727, 1742, 82USPQ2d 1385,1396 (2007).


Applicant argues that Seehra, Lee and Ginzburg do not explicitly state that an anti-GDF11 antibody can be used to increase Ery-C levels in a patient diagnosed with beta-thalassemia as required by the instant claims.  Applicant characterizes Seehra as being limited to methods for using GDF traps to increase red blood cell and hemoglobin levels in patients and to treat disorders associated with low blood cell or hemoglobin levels in patients in need thereof.  Applicant points to Seehra’s statement that variant ActRIIB polypeptides having decreased affinity for activin relative to other ActRIIB ligands such as GDF11 and/or myostatin are referred to as GDF traps.  Applicant contrasts this to the limitations of the instant claims.  Applicant urges that the skilled artisan would not have been motivated by Seehra to arrive at the instantly claimed invention at least because the GDF traps recited in Seehra are not equivalent to an antibody of GDF11.  Applicant argues that the rejection fails to refer to a section in Lee that establishes the GDF11 antagonist of Seehra and a GDF11 antibody as equivalents.  Applicant reasons that a skilled artisan would appreciate that a fusion protein made from a receptor that interacts with multiple ligands acts differently from an antibody to one of those ligands.
This has been fully considered but is not found to be persuasive.  At paragraph [0108], Lee indicates that an agent made from a receptor peptide sequence that binds GDF11 is equivalent to a GDF11 antibody in stating, “In another embodiment, the transgene comprises DNA encoding an antibody or receptor peptide sequence which is able to bind to GDF-11.”  Also, it is clear from Seehra that the goal of their invention was 
Additionally, it is important to remember that Seehra teaches the treatment of the same patient population with a therapeutic agent that antagonizes the same target as that recited in the instant claims. While the claims recite effects on Ery-C levels, such speaks to the mechanism by which the administered agent works. The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues that Lee does not cure the alleged deficiencies of Seehra since it does not concern beta thalassemia but rather is directed to treatment of muscle wasting, neuromuscular disorders, cancer, muscle atrophy, and aging.  Applicant urges that the skilled artisan would not turn to such a reference for increasing Ery-C levels.  
This has been fully considered but is not found to be persuasive.  Seehra establishes that use of an agent that blocks GDF11 activity is effective to treat anemias including thalassemias.  Lee provides a GDF11 blocking antibody that can be used effectively as a therapeutic agent.  Therefore, the skilled artisan would look to Lee for other GDF11 blocking agents to be used in treating the diseases discussed by Seehra, since the therapeutic agents of Seehra and Lee both block GDF11.

This has been fully considered but is not found to be persuasive.  Ginzburg teaches that beta-thalassemias including beta thalassemia intermedia is characterized by anemia and is associated with ineffective erythropoiesis, and that therapies that target such symptoms are effective treatments.  Therefore, , it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of treating anemia, ineffective erythropoiesis, or thalassemias in a patient by administering a GDF11 antagonist as taught by Seehra, by using an anti-GDF11 antibody as the antagonist and further to affect erythrocyte precursor cell populations and monitor GDF11 levels for the purposes of dosage adjustment as suggested by Lee, and further to treat patients diagnosed with beta thalassemia intermedia as discussed by Ginzburg, with a reasonable expectation of success. The motivation to do so is provided by Lee who list receptor-based GDF11 antagonists like those of Seehra and other GDF11 antagonists such as anti-GDF11 antibodies as equivalents, and who further point out the benefits of monitoring GDF11 levels in response to treatment for the purposes of optimizing dosing. Further motivation is provided by Ginzburg, who discusses the desirability of improving erythropoiesis in patients diagnosed with beta thalassemia intermedia.

This has been fully considered but is not found to be persuasive.   Seehra also targets GDF11 in treating anemias via enhanced erythropoiesis.  See [0003], [0008], [0051], [0128].  Accordingly, Applicant’s experimental data do not constitute an unexpected results in view of Seehra.
For all of these reasons, the rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 8, 12-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the The rejection is maintained for reasons of record and is repeated below for convenience.
This is a new matter rejection.
The claims were amended on 06 March 2019 to recite a dose of an anti-GDF11 antibody that is sufficient to increase Ery-C levels in a patient. The specification as originally filed does not describe such a dose. While the specification describe a dose of mActRIIA-Fc sufficient to increase Ery-C levels at sections 6.3 and 6.3.2 (paragraphs [0163]-[0167]), this is not the same as description of a sufficient dose of anti-GDF11 antibody. The molecules have many significant differences, including different structures, molecular weights, and modes of action, such that a description of an effective dose of one is not descriptive of an effective dose of the other.
Applicant’s arguments (pp. 7-8, remarks received 12 March 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant points to [0028], [0048], and [0131] as describing treatment of humans with an antagonist of GDF11, which includes GDF11 antibodies.  Applicant points to [0010]-[0012] as describing methods of increasing Ery-C by administering GDF11 antibodies.  Applicant argues that such is sufficient to convey adequate written description to one skilled in the art.  Applicant argues that determination of “dose sufficient” was an established procedure, and further argues that examples and/or reduction to practice are not necessary to support adequate written description.
This has been fully considered but is not found to be persuasive.  Dosage regimens for GDF11 antibodies are not discussed at all. While general discussions of treatment and effects are provided in the paragraphs referenced by Applicant in the remarks, such is not specific to GDF11 antibodies, and does not even provide a range of dosages to be considered.  For example, in vitro assays are described to test whether or not a new GDF11 antibody has a required function, however no description of determining degree of activity or ranges of suggested dosages are provided in the specification as originally filed.  In contrast, the specification as originally filed describes a sufficient dose of the GDF11 antagonist mActRIIA-Fc which increased Ery-C levels at paragraphs [00160], [0163]-[0167].  Here, an actual dose regimen suitable for administration to an organism is described (i.e., 10 mg/Kg semiweekly).  
For all of these reasons, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 5, 8, 12-15, and 17 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, 13-20 of 
Applicant requests (p. 8, remarks received 02 July 2020) that the rejection be held in abeyance until the claims are otherwise indicated as allowable. Accordingly, the provisional rejection is maintained and held in abeyance.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
23 June 2021